SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2017 Commission File Number001-35571 Gold Standard Ventures Corp. (Name of Registrant) Suite 610 – 815 West Hastings Street, Vancouver, B.C., Canada V6C 1B4 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F *Form 40-F S Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):* Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No S If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Gold Standard Ventures Corp. (Registrant) By: /s/Glenn Kumoi Name: Glenn Kumoi Title: VP General Counsel & Corporate Secretary Date: September 28, 2017 EXHIBITS Exhibit 99.1 Press Release dated September 28, 2017 Re: Gold Standard to Commence Drilling at the Lewis Project, Battle Mountain District, Nevada
